Exhibit 32.1 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF2002 In connection with Amendment No 1. to the Annual Report of GTJ REIT,Inc. (the “Company”) on Form10-K for the year ended December31, 2016 as filed with the Securities and Exchange Commission (the “Periodic Report”), I, Paul A. Cooper, Chief Executive Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. the Periodic Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March30, 2017 /s/ Paul A. Cooper Paul A. Cooper Chairman and Chief Executive Officer
